Citation Nr: 1302140	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite injuries to the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for frozen feet.  In October 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2006.

In May 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veteran attended a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board in May 2010.  In December 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded that he wished to attend a new hearing before the Board.  However, the Veteran has not received or been scheduled for a Travel Board hearing before a different Veterans Law Judge.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  See 38 C.F.R. §§ 
20.700(a), 20.703, 20.1304(a) (2012).  The case is therefore remanded to the Montgomery RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the Roanoke RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


